Citation Nr: 9903667	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  95-23 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
February 1971.  He died in December 1988, and the appellant 
is his widow.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 decision by the 
RO that denied service connection for the cause of the 
veteran's death.

This case was previously before the Board in October 1997, 
when it was remanded to the RO for further development.  It 
was returned to the Board in January 1999.

When the Board remanded this case to the RO in October 1997, 
the Board noted that the RO, in August 1994, had notified the 
appellant that she had been awarded non-service-connected 
death pension benefits, effective July 1, 1993.  The Board 
also noted that the appellant's then-attorney had thereafter 
filed a notice of disagreement in October 1994 in which he 
asserted that the appellant was entitled to "back pay . . . 
to December 1988 when the first claim was submitted."  
Because the matter of the appellant's entitlement to an 
earlier effective date had not been fully developed for 
appellate review (i.e., because no statement of the case 
(SOC) addressing the matter had been furnished the appellant; 
see 38 C.F.R. §§ 19.26, 19.29), the Board referred the matter 
to the RO for appropriate action.  As the file does not 
reflect that she has yet been furnished a SOC in that regard, 
the matter is again referred to the RO.


FINDINGS OF FACT

1.  The veteran died in December 1988.  Cardiac arrest was 
identified on his death certificate as the condition that 
caused his death.  The narrative summary of his terminal 
hospitalization indicates that the cause of death was 
cardiopulmonary arrest secondary to multiple myeloma; severe 
alcoholic cardiomyopathy, right bundle branch block; severe 
coagulopathy; severe anemia; intermittent hypocalcemia; 
organic mental syndrome secondary to hepatic encephalopathy; 
intermittent hypercalcemia; and metabolic acidosis.

2.  The veteran served on active military duty in the United 
States, Germany, and Korea only.  Nothing in the record 
reflects that he served in the Republic of Vietnam, in the 
waters offshore the Republic of Vietnam, or in other 
locations involving duty or visitation in the Republic of 
Vietnam during the period beginning January 9, 1962, and 
ending May 7, 1975.  Nor does the appellant contend that the 
veteran had such service.

3.  No competent evidence has been submitted to show that the 
veteran was exposed to herbicide agents during active 
military service.

4.  No competent evidence been submitted which links the 
onset of the fatal disease process to military service, to 
the one-year period following service, or to an already 
service-connected disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death can be 
attributed to in-service exposure to Agent Orange.  She 
maintains that, although the veteran never served on active 
military duty in the Republic of Vietnam, he nevertheless 
came in contact with Agent Orange while working on equipment 
shipped from Vietnam to Germany.  She maintains that when the 
veteran was alive, he told her about an "illness" which he 
claimed had had its onset during military service; an illness 
for which he had reportedly received treatment for many 
years.  She further contends that the veteran had hives due 
to service, and scars that he told her were due to past 
surgeries performed by VA.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist her in developing the facts pertinent 
to her claim. 38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the 
claimant does not meet this initial burden, the appeal must 
fail because, in the absence of evidence sufficient to make 
the claim well grounded, the Board does not have jurisdiction 
to adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertions are 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant cannot meet 
this burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

In the context of a claim of entitlement to service 
connection for the cause of a veteran's death, competent 
evidence must be presented which in some fashion links the 
fatal disease process to a period of military service or to 
an already service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(1998).  The claim may properly be considered well grounded 
only if competent evidence is submitted which provides a 
plausible basis for concluding that a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312 (1998).

A service-connected disability is considered the 
"principal" cause of death when that disability, "singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  Id.  A "contributory" cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  Id.

With regard to Agent Orange, VA laws and regulations provide 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a)(3) (West Supp. 1998); 38 C.F.R. § 3.307(a)(6)(iii) 
(1998).  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1998).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (1998).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the present case, the record shows that the veteran died 
in December 1988.  Cardiac arrest was identified on his death 
certificate as the condition that caused his death.  The 
narrative summary of his terminal hospitalization indicates 
that the cause of death was cardiopulmonary arrest secondary 
to multiple myeloma; severe alcoholic cardiomyopathy, right 
bundle branch block; severe coagulopathy; severe anemia; 
intermittent hypocalcemia; organic mental syndrome secondary 
to hepatic encephalopathy; intermittent hypercalcemia; and 
metabolic acidosis.

It is clear that the presumptive provisions of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.309(e) cannot be relied upon by the 
appellant to establish service connection for the cause of 
the veteran's death.  This is true because the veteran's 
service personnel records show that the veteran never had 
"Service in the Republic of Vietnam," as that term is 
defined in the law.  The records show that he served in the 
United States, Germany, and Korea only, and contain nothing 
which reflects that he ever served in the Republic of 
Vietnam, in the waters offshore the Republic of Vietnam, or 
in other locations involving duty or visitation in the 
Republic of Vietnam.  Nor does the appellant contend that the 
veteran had such service.  In the absence of any evidence 
demonstrating that the veteran served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the presumptive provisions of 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) are helpful to 
the appellant only if evidence of exposure to a herbicide 
agent during service is presented.  As a result, if the 
appellant is to establish service connection for the cause of 
the veteran's death, she must do so by submitting proof of 
direct causation.  See Combee, supra.

In this regard, the Board notes that no competent evidence 
has been submitted to show that the veteran was exposed to 
Agent Orange, or any other herbicide agent, during his period 
of active military service.  Although the appellant contends 
that the veteran was so exposed, no evidence has been 
submitted which demonstrates that she has the training or 
expertise necessary to provide a competent opinion on the 
matter.  In the absence of competent evidence demonstrating 
that the veteran was exposed to Agent Orange or other 
herbicide agents in service, the Board cannot conclude that 
the claim of such exposure is plausible.

Neither has any competent evidence been submitted which 
otherwise links the onset of the fatal disease process to 
military service, to the one-year period following service, 
or to an already service-connected disability.  The veteran's 
available service records show that he had varicose veins of 
the left lower extremity, that he had a tympanoplasty, and 
that he complained of symptoms such as dizziness, weight 
loss, epigastric discomfort, defective hearing, defective 
vision, occasional low back pain, athlete's foot, insomnia, 
and nervousness.  However, the evidence does not reflect that 
any of the problems listed on the his death certificate or in 
the summary of his terminal hospitalization were identified 
or treated in service.  Additionally, no medical evidence has 
been presented to show that any of the chronic conditions 
causing death were manifested within one year of service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  It is the Board's conclusion, 
therefore, that the claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.

In arriving at this conclusion, the Board has not overlooked 
the fact that the veteran's original claims folder has been 
misplaced, and is currently unavailable.  The Board is 
satisfied, however, that the RO has made every reasonable 
effort to reconstruct the veteran's file.  Notwithstanding 
those efforts, and the RO's requests for the appellant's 
cooperation in that regard, the fact remains that the 
evidence currently in the file is insufficient to make the 
claim well grounded.  The appeal must therefore be denied.  
Boeck, supra.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

